NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUAN CARLOS OCHOA-HUERTA,                       No.    16-72419

                Petitioner,                     Agency No. A200-963-272

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Juan Carlos Ochoa-Huerta, a native and citizen of Mexico, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying cancellation of removal. We

have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Espino-Castillo v. Holder, 770 F.3d 861, 863 (9th Cir. 2014). We deny the petition

for review.

      Ochoa-Huerta has not established any error in the agency’s determination

that his conviction under Nevada Revised Statute §§ 205.760, 193.330 is

categorically a crime involving moral turpitude, because it requires proof of “intent

to defraud” as an element of the crime. See Espino-Castillo, 770 F.3d at 863-64

(recognizing the “longstanding rule that crimes that have fraud as an element are

categorically crimes involving moral turpitude,” and a “court may not apply the

modified categorical approach if the statute proscribes only conduct that involves

moral turpitude” (alterations, citations, and quotation marks omitted)); Castrijon-

Garcia v. Holder, 704 F.3d 1205, 1209 n.2 (9th Cir. 2013) (the court looks to the

underlying crime in determining whether a conviction for attempt constitutes a

crime involving moral turpitude). Accordingly, Ochoa-Huerta is ineligible for

cancellation of removal. See 8 U.S.C. § 1229b(b)(1)(C); 8 U.S.C. § 1182(a)(2).

      In light of this disposition, we do not reach, and the BIA was not required to

address, Ochoa-Huerta’s remaining contentions regarding his alleged controlled

substance conviction. See Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010)

(review is limited to the actual grounds relied upon by the BIA); see also Simeonov

v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts and agencies are not required

to reach non-dispositive issues).

      PETITION FOR REVIEW DENIED.
                                          2                                  16-72419